—In an action for a judgment declaring that the defendant was obligated to provide the plaintiffs with supplementary uninsured motorist benefits in the amount of $100,000, the plaintiffs appeal from an order of the Supreme Court, Richmond County (Cusick, J.), dated June 23, 1997, which denied the plaintiffs’ motion pursuant to CPLR 3212 for summary judgment in their favor and granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs, and the matter is remitted to the Supreme Court, Richmond County, for the entry of a judgment declaring that the defendant is not obligated to provide the plaintiffs with supplementary uninsured motorist benefits in the amount of $100,000.
We agree with the Supreme Court that the plaintiffs have failed to raise a triable issue of fact (see, CPLR 3212 [b]) as to whether they were notified in writing of the availability of supplementary uninsured motorist coverage and the limits being offered, as required, inter alia, by Insurance Law § 3420 (f).
We note that since this is a declaratory judgment action, the Supreme Court should have directed the entry of a declaration in favor of the defendant rather than dismissal of the complaint (see, Lanza v Wagner, 11 NY2d 317, 334, cert denied 371 US 901). Mangano, P. J., Miller, Pizzuto and Krausman, JJ., concur.